Citation Nr: 0415343	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  00-04 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability of 
the right lower extremity as a result of surgical treatment 
by the Department of Veterans Affairs in 1998.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 1999 by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the veteran's case was later 
transferred to the RO in Oakland, California.

On May 23, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO in Oakland, California.  A transcript of that hearing 
is of record.

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on their part.

REMAND

Pursuant to the Board's authority under the provisions of 
38 C.F.R. § 20.901(a) (2003), an opinion on the medical 
issues in the veteran's case was requested from a physician 
of the Veterans Health Administration (VHA).  The physician 
has indicated to the Board that in order to provide an 
informed opinion he needs to review certain VA treatment 
records of the veteran that currently have not been 
associated with the veteran's claims file.  In order to 
provide such records to the physician for his review, this 
case must be remanded for the purpose of attempting to obtain 
copies of the requested medical records.  

In connection with the attempt to obtain copies of the 
veteran's pertinent VA treatment records, the Board notes 
that 38 C.F.R. § 3.159(c) (2003) provides that, upon receipt 
of a substantially complete application for benefits, VA will 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, including medical and other 
records from VA medical facilities.  VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  

Under the circumstances, this case is REMANDED for the 
following:

VA should attempt to obtain the original 
records or copies of same of the 
veteran's treatment at the VA Medical 
Center (VAMC), New York, New York, for 
the period January 1, 1998, through June 
3, 1998, including the report of an 
angiogram performed on May 26, 1998, from 
the VAMC in New York, New York, or from 
the VAMC to which the records were 
transferred, or from any federal records 
center to which the medical records in 
question were retired.  VA must comply 
with the provisions of 38 C.F.R. 
§ 3.159(c) in connection with the request 
for VA medical records.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No adjudicative action is required by the RO in 
connection with this records request and no action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded, 
and he may submit whatever copies of the requested records he 
might have in his possession.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other 

appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


